Title: From Ann Quincy Packard to Abigail Smith Adams, 18 March 1805
From: Packard, Ann Quincy
To: Adams, Abigail Smith



Marborough March 18 1805

And her only child! my Dear Madam from her heart thanks you, for the kind consoling letter, recieved a few days since.
You Madam, who knew so long, and so intimately, my Dear Parent, will believe I am a mourner; but to those who did not, to say I am deeply wounded by the loss, would seem like regreting; the sun had set at its accustomed hour; or that the rich abundance of autumn, was succeeded by the chilling blasts of winter.—But she was not old, in ought but years, in constitution, in spirits, she was younger than myself: but even this circumstance, which in one point of veiw adds weight to the blow, in another lessens it: her prayers were answered, she did not outlive her usefullness.—and had I been asked, one and twenty years ago when my Father left me; if my Mother was spared to me just as long again as I had lived with him, and till I was happily settled with a friend deservedly dear to me, surrounded with five children, who in a mothers eye are desirable.—whether such a lot would demand my gratitude, and whether I could then, with resignation and patience, see my Mother hasten, to the rewards of a well spent life, my answer would certainly have been in the affirmative.—Yet now tis’ hard! Strange selfishness of the human heart!—
You say Madam, for fifty years you knew my Grand Mother, my Mother; Oh! may you never know, may you never hear of me; as the degenerate plant of such vines.—
Forgive the intrusion on your time, to read so long a letter.—
Mr. Packard joins, in most respectfull compliments, to the President, and yourself,—with / Dear Madam / most respectfully / and affectionately yours
N Packard